

116 HR 8706 IH: Bureau of International Labor Affairs Authorization Act of 2020
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8706IN THE HOUSE OF REPRESENTATIVESOctober 30, 2020Mr. DeSaulnier (for himself and Mr. Walberg) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Education and Labor, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Act of March 4, 1913 to establish the Bureau of International Labor Affairs within the Department of Labor, and for other purposes.1.Short titleThis Act may be cited as the Bureau of International Labor Affairs Authorization Act of 2020.2.EstablishmentThe Act of March 4, 1913 (37 Stat. 736, chapter 141; 29 U.S.C. 551 et seq.), is amended by adding at the end the following:12.Bureau of International Labor Affairs(a)Establishment of the bureau of international labor affairs(1)In generalThere is established within the Department of Labor a Bureau of International Labor Affairs (referred to in this section as the Bureau). The Bureau shall include offices to carry out functions related to—(A)trade and labor affairs;(B)child labor, forced labor, and human trafficking;(C)international relations and economic affairs; and(D)other functions and activities as designated by the Secretary of Labor.(2)Deputy undersecretaryThe Secretary of Labor shall appoint a Deputy Undersecretary for International Affairs to head the Bureau. The Deputy Undersecretary for International Affairs shall continue to carry out all duties assigned to the Deputy Undersecretary for International Affairs as of the day before the date of enactment of the Bureau of International Labor Affairs Authorization Act of 2020 and other duties and functions, as appropriate, to fulfill the mission of the Bureau.(3)FunctionsThe functions of the Bureau on and after the date of enactment of the Bureau of International Labor Affairs Authorization Act of 2020 shall include the responsibilities and functions of the Bureau on the day before the date of enactment of the Bureau of International Labor Affairs Authorization Act of 2020, and include all of its personnel, assets, authorities, liabilities, and other resources, including representational funds, required to support such functions.(4)MissionThe mission of the Bureau shall be to—(A)promote a fair global playing field for workers and businesses in the United States and around the world by enforcing trade commitments, strengthening international labor standards, and combating international child labor, forced labor, and human trafficking;(B)assist trading partners, through technical assistance and capacity building, in improving working conditions, combating child labor, forced labor, and human trafficking, raising living standards, and protecting the ability of workers to exercise their internationally recognized labor rights to promote a fair global playing field for workers and businesses in the United States and trade partner countries;(C)support negotiations, conduct monitoring, and administer, and engage in enforcement of, labor commitments in trade agreements and preference programs;(D)hire and designate labor attaches to serve at United States diplomatic and consular posts to assess working conditions, advance worker rights, address the workplace exploitation of children and other vulnerable populations, and serve as authoritative experts on labor policies and practices;(E)carry out representational activities, research, and other functions as designated by the Secretary of Labor; and(F)implement the duties and responsibilities assigned to the Department of Labor under the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.), the Trade and Development Act of 2000 (19 U.S.C. 3701 et seq.), the United States-Mexico-Canada Agreement Implementation Act (Public Law 116–113), and other Acts, and Executive orders, as appropriate.(b)Grants, contracts, and cooperative agreementsThe Secretary of Labor may utilize funds made available to the Bureau to administer or operate international labor activities and provide bilateral and multilateral technical assistance by or through contracts, grants, cooperative agreements, and other arrangements to carry out the mission and functions set forth in this section.(c)Report to congressThe Secretary shall submit to Congress on an annual basis a report on the activities of the Bureau during the previous year, including—(1)activities to prevent forced and child labor;(2)support for trade agreement monitoring and enforcement activities;(3)the location and activities of labor attaches; and(4)the use of funds for contracts, grants, cooperative agreements and other funding arrangements..